        Case 1:19-cv-00855-CCB Document 21-6 Filed 02/06/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

Heather Norris,                             *

       Plaintiff                            *

       v.                                   *           Case No. 1:19-cv-00855-CCB

Plastic Surgery Services                    *
Henry Garazo, M.D., P.A., et al.,
                                            *
       Defendants
                                            *
___________________________________________/

                       ORDER APPROVING FLSA SETTLEMENT

       Pending before the Court is the Parties’ Joint Motion for Approval of FLSA

Settlement Agreement (“Joint Motion”). After careful consideration and review of the

Parties’ Joint Motion and the Settlement Agreement And Full and Final Release of Claims

(“Settlement Agreement”), it is hereby:

       ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable

resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

       ORDERED, that the Parties’ Joint Motion is GRANTED;

       ORDERED, that the Parties shall comply with their respective obligations under the

Settlement Agreement, including but not limited to, Defendants’ obligation to timely make

all payments as required under the Settlement Agreement;

       ORDERED, Defendants shall remit all withholdings taken pursuant to this

Settlement Agreement to proper taxing authorities, and issue to Plaintiff IRS Forms W-2 and

1099 evidencing remittance of those withholdings, as appropriate under the Settlement

Agreement;



                                               Page 1
        Case 1:19-cv-00855-CCB Document 21-6 Filed 02/06/20 Page 2 of 2



       ORDERED, that the Court shall retain jurisdiction over this case until all payments

to Plaintiff are made pursuant to the Settlement Agreement;

       FURTHER ORDERED, that Plaintiff’s counsel shall promptly advise the Court

after all payments have been received by Plaintiff, and shall file a Notice of Stipulated

Dismissal, dismissing this Lawsuit with prejudice, and upon such time, all claims shall be

DISMISSED with prejudice; and the Clerk of Court will CLOSE this case, subject only to

the reopening of this case, pursuant to Local Rule 111, if any of the payments provided in the

Settlement Agreement are returned as uncollectable for any reason whatsoever, including but

not limited to, returned for insufficient funds.

       SO ORDERED.

                                               By the Court:


                                               _____________________
                                               Hon. Catherine C. Blake
                                               U.S. District Court Judge
Date: ___________________

cc:    All Counsel (via ECF)




                                                   Page 2
